           Case 1:08-cv-10204-RJS Document 14 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 WILBERT MOORE,

                                Plaintiff,

          -v-                                                   No. 08-cv-10204 (RJS)
                                                                       ORDER
 UNITED STATES OF AMERICA,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Under this Court’s previous orders, Plaintiff is prohibited from “mailing or otherwise

delivering any letters to the district court,” given that his actions in this Court are closed. (Doc.

Nos. 6 and 11.) Notwithstanding this clear directive, Plaintiff has continued to mail letters and

related materials to the Court that have no relation to the underlying action and are invariably

unintelligible. In its April 25, 2019 order, the Court explained that correspondence from the

Plaintiff that fails to present a coherent issue for the Court to resolve would be returned without

being docketed. (Doc. No. 13.) In light of the Southern District of New York’s curtailed

courthouse operations resulting from the COVID-19 pandemic, as well as this Court’s prior orders,

the Court will no longer return mail as a courtesy, and will instead discard such correspondence to

conserve limited resources. The Clerk of the Court is respectfully directed to mail a copy of this

order to Plaintiff.

SO ORDERED.

Dated:          June 24, 2020
                New York, New York
                                                      ____________________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
